Title: To John Adams from Benjamin Stoddert, 30 July 1798
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department 30. July 1798.

By letters previously recd. from Stephen Higginson Esqr of Boston, I had been taught to expect that both the Herald, of 20 Guns, and the Boston Cutter, of 14 Guns, would have been prepared to Join Capt. Barry, at Cape Cod, or Nantasket road, about the 20th. Instant.
Barry arrived at the place of destination about the time appointed, but found the Boston Vessels in an unprepared state; and I have reason to conclude from his letters to me, that he has proceeded with Decatur only, on the expedition to the Islands.
This, I believe, is a circumstance, not to be regretted, for, from all the information I can get, there is no probability that Barry will meet in the West Indies, a force superior to his own.
At this season of the year, & during the months of August & September & part of October, the British Armed Ships are less alert in the West Indies than at other times, in consequence of apprehensions of danger from the Hurricanes. Some of their Frigates are now in our ports, as being more secure from the elements, than the Islands. Our own force on our own Coasts, it is not to be doubted, is well known to the French—and having no force in the Islands equal to ours (except three light Frigates blocked up by the British at Cape Francois) it is not to be apprehended, that our Coasts will be much molested by their Cruisers—at least, for some months to come, unless indeed, they could send a force from Europe, which is far from being probable.
The French Islands having no authorized intercourse with the United States, must depend in a great degree, upon Captures for Supplies of Bread & Salt meat. Not having much to fear from the British about the Islands, during the Hurricane season, & not daring to send their Cruisers on our Coasts, it is likely that a greater number of them than usual will be employed during that season in the Neighbourhood of the Islands.
The Hurricanes, I understand, are not so very dangerous as they are generally believed to be. It is not oft’ner than once in four or five years, that much injury is done by them—and at such times, the danger is partial, & extends not beyond one or two Islands.
Under such circumstances, and impressed with the opinion, that the American Navy should be taught to disregard problematical dangers,—and that our force should be employed while the French have but little force, in destroying what they have—& in producing a scarcity of provisions, & the consequent discontents flowing from such a source, in their Islands; I have the honor Sir, to submit for your consideration, the following proposed arrangement.
To leave the Coast, from the East end of Georges bank to Long Island, to be guarded by the Herald, Capt Sever of 20 Guns, & the Boston Cutter of 14 Guns;—from Long Island to Cape Henry, by the Baltimore of 20 Guns, & two Cutters, one of which, of 10 Guns, is now out, & another of 14 Guns will be ready by the end of this Week, to sail from New York;—and from Cape Henry to our Southern extremity, by one of the Frigates and two Cutters which will proceed from hence to the Southward in a short time.
This distribution, will leave one Frigate, & the ship Montezuma, of 20 Guns, as soon as she can be prepared for Sea, which I hope will be by the 20th. or 25th. of August, to be employed in any enterprise—and these, if you Sir approve, I would propose to send on a cruise among the Islands, as soon as the latter can be prepared.
It is likely that Barry & Decatur will leave the Islands on their return, about the time this second expedition would leave our Coasts—and by the time Barry returns, it is to be presumed, that the Ganges, Capt Dale who must shortly return into port, to refit, may be prepared to Join the other Frigate, which till then will be kept on the Southern Station in a third expedition to the Islands. By keeping up incessant attacks upon the French Cruisers on their own ground, they will in a degree at least, be prevented from coming on ours. In about three months, our force will be so increased, as to admit of more frequent attacks—or attacks with stronger force.
I have the honor to be / with the highest respect & esteem / Sir Yr. Most Obed. Servt.

Ben Stoddert.